PER CURIAM.
We affirm the trial court’s order denying Jack H. Suber’s motion to correct an illegal sentence, which was filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Mr. Súber argues that the portion of his sentence that imposes a three-year minimum mandatory term of imprisonment for possession of a firearm as a convicted felon is illegal. He believes that language in section 790.23, Florida Statutes (2000), somehow overrides the mandatory sentence provided in section 775.087(2)(l)(r), Florida Statutes (2000). We conclude that his sentence is not illegal.
We write primarily because the trial court denied this motion on the ground that Mr. Súber had not preserved this issue by raising it at the sentencing hearing or by a motion filed under Florida Rule of Criminal Procedure 3.800(b). Preservation of a sentencing issue is generally required for review in a direct appeal. There is no requirement that a sentencing issue be preserved for examination as an illegal sentence under rule 3.800(a).
Affirmed,
PARKER, ALTENBERND, and STRINGER, JJ., Concur.